Martin, J.,

delivered the opinion of the court.
The Citizens’ Bank, and other creditors of the firm of A. Maurin & Co., presented a petition to the Parish Court, alleging that Antoine Maurin, as the liquidating member of said firm, in violation of an agreement made with the creditors, has sold lots of ground, slaves and stock, to Benjamin W. Lawes, of Donaldsonville, in this State, and keeps the money or proceeds of said sales concealed from the creditors; and that he is in possession of a large amount of money, notes and effects of said firm, which he also controls and conceals, with a view to defraud his creditors; that the sales made to Lawes, are simulated and fraudulent, and intended to cover his property from his creditors, the petitioners in this case.
They further allege that Antoine Maurin, although in failing circumstances, has not voluntarily surrendered his property to his creditors ; and that, according to the provisions of the 10th and 11th sections of the " Act to abolish imprisonment for debt, approved the 20th March, 1840,” he is guilty of presumptive fraud, and liable to arrest, at the instance of these petitioners. They pray that he be arrested accordingly, and that Benjamin W. Lawes be cited; and *536that the sales to him of the slaves and other property, be annulled and declared void, as made in fraud of creditors.
Upon this petition, and affidavit made thereto, the defendant, A. Maurin, was arrested and imprisoned.
A rule was taken on the plaintiffs, to show cause why the 01.c]er 0p an.est should not be set aside, and the defendant discharged. On hearing the parties, the rule was made absolute, and the order of arrest set aside. A writ of habeas corpus issued, and the defendant was brought up and discharged. From this judgment, the plaintiffs prayed an appeal.
The parish judge refused the appeal on two grounds: 1. That the proceedings, to set aside the order of arrest and liberate the defendant, was a criminal case, in which there was no appeal. 2. Admitting it to be a civil case, the judgment on the rule was merely interlocutory, working no irreparable injury, and from which no appeal lay. The plaintiffs have applied to this court for a mandamus, to compel the parish judge to grant an appeal.
On a rule to show cause why the mandamus should not issue, the'judge has referred us, for the reasons on which he grounds his refusal to allow the appeal, to those which are contained in his former opinion.
The defendant, A. Maurin, was arrested under a charge of having made a conveyance or transfer of his property, with a view to prejudice and defraud the petitioning creditors; was oidered to give bond according to the provisions of the tenth and eleventh sections of the act abolishing imprisonment for debt; and, on his failure or refusal, was committed. His imprisonment was, therefore, in a civil suit, at the instance of several of his creditors. Their object was to avert an injury which they apprehended from his alleged fraudulent conveyance. It is true, if the fraud was found by a jury, he might be condemned to imprisonment for three years; unless, having been found guilty only of conferring an unjust preference toother creditors, he satisfies and repairs the injury of the complaining creditor. Further, if the jury find him guilty of absolute fraud, he is to be condemned to *537unconditional imprisonment for three years. It has been contended that the hitter circumstance gives to the present suit the character of a criminal one, in which there is no appeal. We are of opinion the parish judge erred, in considering the case in that light. It is essentially a civil suit, instituted by creditors against their debtor, for the purpose of preventing the abstraction of his property. The ment of his person until after the trial, will have the effect to induce him to do justice to his creditors, in order to prevent his final imprisonment for three years. His discharge must deprive them of this advantage.
The imprisonment of the debtor at the instance of a creditor, on a charge of fraud, under the tenth and eleventh sections of the act of March 20, 1840, abolishing imprisonment for debt, is essentially a civil suit by creditors against their debtor, to prevent the abstraction of his property, and in which an appeal lies.
So, an appeal lies from an order or judgment, on a rule discharging a debtor from arrest and imprisonment, under the act abolishing imprisonment for debt.
2. As to the second ground assumed by the parish judge, that if this was a civil case no appeal would lie, because the . . . 7.7 i 7 • 77 judgment is merely interlocutory, and works no irreparable injury; we think that the injury which the creditors apprehend is irreparable by a judgment which they may obtain in r J : ° , , the Parish Court. This authorized them to appeal; and was so held in the cases of Prampin vs. Andry, 4 Martin, 315; State vs. Judge Lewis, 2 cases, 9 idem., 301, 302.
T. 7 . 7 ♦ ., Let a mandamus issue, commanding the parish judge to grant an appeal from the judgment setting aside the order of arrest; and from judgment discharging the defendant, 7 7 Maunn, on the writ of habeas corpus.